TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00417-CR


NO. 03-99-00418-CR







Michael Anthony Moore, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0985368 & 0983254, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

Michael Anthony Moore seeks to appeal from judgments of conviction for
possession and delivery of cocaine.  Sentence was imposed in each cause on June 4, 1999.  There
was no motion for new trial.  The deadline for perfecting appeal was therefore July 5, 1999,
extendable on motion to July 20, 1999.  See Tex. R. App. P. 26.2(a)(1), 26.3.  On July 2, Moore
filed in this Court a motion for extension of time to file notice of appeal complaining that he was
abandoned by counsel.  Moore did not, however, file a formal notice of appeal in either cause.

In a civil case, a notice of appeal mistakenly filed with the appellate court is deemed
to have been filed the same day with the trial court clerk.  See Tex. R. App. P. 25.1.  There is no
equivalent rule in criminal cases.   See Tex. R. App. P. 25.2(b)(1).  Thus, even if this Court were
to treat Moore's motion as a notice of appeal, it would not be sufficient to invoke appellate
jurisdiction.  Under the circumstances, we lack jurisdiction to dispose of the purported appeals in
any manner other than by dismissing them for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App.
1996).

The motion for extension of time to file notices of appeal is overruled.  The appeals
are dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   August 12, 1999

Do Not Publish